Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the Registration Statement No. 333-68855 of PMA Capital Corporation on Form S-8 of our report dated June 21, 2007, appearing in this Annual Report on Form 11-K of PMA Capital Corporation Retirement Savings Plan (formerly known as PMA Capital Corporation 401(k) Plan) as of and for the year ended December 31, 2006. /s/ Beard Miller Company LLP Beard Miller Company LLP Harrisburg, PA June 21, 2007
